Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
The Applicant’s amendment/request for reconsideration filed on 24 February 2022 was received.  Claim 16 was amended. 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
The claim rejection under 35 U.S.C. 103 as unpatentable over Geschwindt et al. in view of Kindervater et al. and Iaconis et al. on claims 16-18 and 31 is withdrawn, because independent claim 16 has been amended.
	
	
The claim rejection under 35 U.S.C. 103 as unpatentable over Geschwindt et al. in view of Kindervater et al. and Iaconis et al. as applied to claim 16 and further in view of Imamura et al. on claim 19; further in view of Sedghisigarchi on claims 20, 21, and 22; further in view of Haltiner et al. on claims 23, 25-28, and 30 is withdrawn, because independent claim 16 has been amended.

The claim rejection under 35 U.S.C. 103 as unpatentable over Geschwindt et al. in view of Kindervater et al., Iaconis et al. and Haltiner et al. as applied to claim 23 and further in view of Hartnack et al. on claims 24 and 29 is withdrawn, because independent claim 16 has been amended.

Claims 16-18 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Geschwindt et al. (US 2005/0129999A1) in view of Kindervater et al. (US 2007/0237996) and Bruck et al. (US 2003/0000758).
Regarding claims 16-17, Geschwindt discloses a fuel cell module comprising: 
a fuel cell unit having at least one stack of fuel cells comprising a cascaded stack of fuel cells (13; Fig 1); and 
an operating medium supply unit (12, 10, 17; Fig 1) for supplying the fuel cell unit with operating media [0022] and operating medium terminals for supplying (fuel supply pipe 11) and discharging (fuel exhaust pipe 18) operating media to or from the fuel cell module; 
and wherein the fuel cell module comprises a module controller/regulator (controller 21) arranged in or on the fuel cell module [0022], the module controller/regulator being configured to start-up the fuel cell unit via an activation procedure after the fuel cell unit is connected to the operating medium supply unit including sensors [0032] but is silent towards the operating medium supply unit having current terminals for tapping a current generated in the fuel cells from outside of the fuel cell module, the fuel cell unit and the operating medium supply unit are separable from one another, and the controller to be configured to bring the fuel cell unit to a secure state via a deactivation procedure before the fuel cell unit is separated from the operating medium.  

    PNG
    media_image1.png
    508
    620
    media_image1.png
    Greyscale

Kindervater teaches a fuel cell system comprised of fuel cell blocks, fuel supply devices, and control device formed using modular construction (Abstract) [0011-0013] with connectors located on the housing of the modules to provide for electrical, signal, and substance connections [0020-0043] to provide a system capable of being easily dismantled and assembled [0013] while providing functionality to generate power [0071-0072], power internal components [0078, 0106], and control the system [0104, 0129-0132].  It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to provide the units of Geschwindt in modular form (separable) with the respective connections for electrical (terminals for tapping current), signal, and substance between the modules because Kindervater recognizes this configuration provides a system capable of being easily dismantled and assembled while still providing functionality to generate power.
Bruck teaches a fuel cell system with a control unit which measures signal inputs [0008] related to the operating state of the fuel cell [0011] for shutting down bringing about a closure of the fuel supply and disconnecting of the devices for conducting current and/or voltage (electrical lines) [0019, 0022-0025] to reduce risk due to short circuit [0034-0035].  It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to provide shut down control to the control device of Geschwindt and Kindervater because Bruck teaches such controls allow for a shut down process for the fuel to reduce risks of short circuit and deactivation of the fuel cell when critical operating states could be achieved [0038].   
Regarding claim 18, Geschwindt discloses venting of the inlet fuel distributor by means of a vent pipe in response to a controller [0024] but is silent towards wherein the deactivation procedure comprises discharging and rendering the fuel cells inert.  
Kindervater teaches the fuel cell modules are fed control signals including the opening/closing of a stop valve so that unused fuel can be discharged [0022, 0087-0088].  It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to include the control of valves in the system of Geschwindt, Kindervater, and Bruck because Kindervater recognizes such control provides for the discharge of unused fuel and provides proper functionality of the fuel cell systems.
Regarding claim 31, Geschwindt discloses a fuel cell system with a plurality of fuel cell modules as claimed in claim 16 and connected to a common operating medium supply to supply operating media [0022-0029].  

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Geschwindt et al. in view of Kindervater et al. and Bruck et al. as applied to claim 16 above, and further in view of Imamura et al. (US 2004/0101724).
The teachings of Geschwindt, Kindervater, and Bruck as discussed above are herein incorporated.
Regarding claim 19, Geschwindt is silent towards a switchable electrical resistance for electrical discharging of the fuel cell unit.  
	Imamura teaches an electric resistor selectably connectable to the fuel cells so that electric energy generated by the fuel cells, under a condition when the feed gas is stopped, can be consumed effectively so as to prevent or suppress the cathode from deteriorating [0015-0017]. It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to include a selectable electric resistor in the fuel cell system of Geschwindt, Kindervater, and Iaconis because Imamura recognizes it allows for the electric energy generated by the fuel cells, under a condition when the feed gas is stopped, can be consumed effectively so as to prevent or suppress the cathode from deteriorating.

Claims 20, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Geschwindt et al. in view of Kindervater et al., and Bruck et al. as applied to claim 16 above, and further in view of Sedghisigarchi (IEEE Industry Applications Magazine (Volume: 19, Issue: 2, Page(s): 23-30)).
The teachings of Geschwindt, Kindervater, and Bruck as discussed above are herein incorporated.
Regarding claims 20 and 21, Geschwindt, Kindervater, and Bruck do not explicitly discloses wherein the activation procedure comprises at least one of or all of the following steps: checking whether sensors and actuators are correctly connected to the module controller/regulator, checking whether current conductors for conveying current generated by the fuel cell unit are correctly connected, filling coolant compartments of the fuel cell unit with coolant, filling operating gas compartments of the fuel cell unit with an inert gas, checking the sealing, filling operating compartments of the fuel cell unit with operating gases, checking the electrochemical reaction of the fuel cells based on no-load voltages.  
Sedghisigarchi teaches a microprocessor based controller for fuel cells which monitors critical fuel cell parameters such as cell voltage, air/hydrogen inlet temperature and pressures, stack temperatures (reflective of coolant), leak detection, use of purge gases, etc. (Pgs. 27-30) to ensure secure and reliable operation in both normal and transient operational modes (startup, normal, shutdown) (Abstract; Pgs. 24-25, 28-29). It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to applying the monitoring, storing, and sending of proper command signals to the fuel cell components of Geschwindt, Kindervater and Bruck because Sedghisigarchi recognizes that such a configuration of a controller/microprocessor allows for the a greater guarantee of secure and reliable operation of the fuel cell system in normal and transient operation modes (Conclusion, Pg. 30).
Regarding claim 22, Geschwindt, Kindervater, and Bruck are silent towards (i) at least one operating element for starting at least one of the deactivation procedure and the activation procedure and (ii) at least one display element for displaying a successful conclusion of at least one of the deactivation procedure and the activation procedure.  
	Sedghisigarchi teaches the use of buttons (operating element) and display (display element) to control the fuel cell system components such as the relays, valves, and motors to initiate, stop, monitor and evaluate the fuel cells performance (Pgs. 27-30). It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to include buttons and displays within the fuel cell system modules of Geschwindt, Kindervater, and Bruck because Sedghisigarchi recognizes such components allow for control and monitoring of the fuel cells to allow for evaluation of the fuel cells performance.

Claims 23, 25-28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Geschwindt et al. in view of Kindervater et al. and Bruck et al. as applied to claim 16 above, and further in view of Haltiner et al. (US 2011/0269052).
The teachings of Geschwindt, Kindervater, and Bruck as discussed above are herein incorporated.
Regarding claims 23, 25 and 27, Geschwindt, Kindervater, and Bruck do not explicitly disclose the fuel cell unit and the operating medium supply unit are connected to one another via a connecting plate arranged between the fuel cell unit and the supply unit; and wherein the connecting plate comprises a first sub-plate and a second sub-plate, which are detachable from one another to separate the fuel cell unit from the operating medium supply unit.  
Haltiner teaches a base manifold provided with a fuel cell frame footprint (12, 13; first sub-plate/terminal plate) with fluid communication (operating medium terminals) on top of which a fuel cell stack is mounted (opposing side of fuel cell stack provides second sub-plate; Figs 5 and 6) arranged between the top of the fuel cell stack and flanges (22, see Fig 6) [0035-0036] where each module is connected to each other end to end by suitable connectors (Fig 7).

    PNG
    media_image2.png
    923
    613
    media_image2.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to provide a base manifold provided with a fuel cell frame footprint on top of where a fuel cell stack is mounted arranged between the top of the fuel cell stack and flanges in the fuel cell modules of Geschwindt, Kindervater, and Bruck because Haltiner recognizes such a configuration provides for the interconnection of a number of modules to provide a system capable of producing power outputs which would otherwise require a larger number or sizes of cells (Abstract) [0021].
Regarding claims 26 and 28, Haltiner further teaches the modules are connected in series or parallel as required for its capacity but does explicitly recognize wherein the terminal plate additionally includes the current terminals.  
However, the courts have held that to shift location of parts when the operation of the device is not otherwise changed is within the level of ordinary skill in the art, In re Japikse, 86 USPQ 70; In re Gazda, 104 USPQ 400. MPEP 2144.04. It would have been obvious to one of ordinary skill when the invention was effectively filed to rearrange the current terminals to the terminals plates, since it have been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. 
Regarding claim 30, Haltiner further teaches the fuel cell module as claimed in claim 23, wherein operating medium channels extend through the first and second sub-plates (Figs 5 and 6).  

Claims 24 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Geschwindt et al. in view of Kindervater et al., Bruck et al. and Haltiner et al. as applied to claim 23 above, and further in view of Hartnack et al. (US 2004/0234833).
The teachings of Geschwindt, Kindervater, Bruck and Haltiner as discussed above are herein incorporated.
Regarding claims 24 and 29, Geschwindt, Kindervater, Bruck, and Haltiner do not explicitly disclose the second sub-plate and the end plate are clamped to one another such the stack of fuel cells together are held together by the clamped together second sub-plate and end plate or a stack of humidifying cells arranged between the second sub-plate and the end plate.  
Hartnack teaches a fuel cell assembly which is provided with humidification cell stacks formed with the fuel cell blocks of uniform height and width [0042-0043] which are then clamped between outer plates [0041] in order to minimize the number of materials and tools required to produce the fuel cell stacks [0045].  It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to provide humidification cell stacks with the fuel cell units clamped together with the fuel cell modules of Geschwindt, Kindervater, Bruck and Haltiner because Hartnack recognizes humidification cells of similar size with the fuel cells clamped together minimize the number of materials and tools required in forming the stack.

Response to Arguments
Applicant’s arguments with respect to the claim have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	

Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact/Correspondence Information
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Walter (US 2011/0033761) discloses a fuel connected to electrical connection lines where the fuel cell can be short-circuited in the event of an emergency cut-out being required (Abstract) [0043].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwang S Han whose telephone number is (571)272-1552.  The examiner can normally be reached on Monday - Friday, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Kwang Han
Examiner
Art Unit 1727



/Kwang Han/Primary Examiner, Art Unit 1727